 In the Matter Of WINONA KNITTING MILLS,INC.andINTERNATIONALLADIES GARMENT WORKERS UNION,A. F. OF L.CaseNo. 81-C-1134.DecidedAugust 26,1946Mr. Stanley D. Kane,for the Board.George, Owen & Brenmer,byMr. Morris Owenand"Mrs. V. G.Togerson,ofWinona,Minn., andMr.Benjamin'H. Schwartz,ofCleveland,Ohio, for the respondent.Mr. Reginald Parker,of counsel to.the Board. -DECISIONANDORDEROn September 25, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding;finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that the respondent cease and desist therefromand take dertain affirmative action, as set forth in the copy of .theIntermediatQ Report herein.Thereafter,the respondent filed excep-tions to the Intermediate Report and a supporting brief.On April 4,1946, the Board issued its Decision and Order,'findingthat the respondent had engaged in and was engaging in certainunfair labor practices and directing that the respondent cease anddesist therefrom and take certain affirmative action.The Decisionstated, in part, that no request had been made for oral argumentbefore the Board, when in fact a request for oral argument hadpreviously been duly filed by the respondent.The Board therefore,on April 18, 1946,vacated and set aside its Decision and Order ofApril 4, 1946.The respondent's request for oral argument wasgranted, and oral argument,in which the respondent participated,was held before the Board at Washington,D. C., on July-9, 1946.The Board has reviewed and reconsidered the entire case in thelight of the oral argument.2. Upon due consideration,the Board1See67N.L R.B 1.Chairman Herzog, who was not present at the oral argument,has read the officialtranscript of the argument.70 N. L R. B., No. 44.R12 WINONA KNITTING MILLS, INC.613hereby adopts and reissues its Decision and Order of April 4, 1946,referred to above.MR. GERARD D. REILLY, concurring in part and dissenting in part :I agree with my colleagues as to the disposition of this case, exceptthat I entertain doubt, as to whether Linda Nelsestuen was dis-criminatorily discharged.I would therefore dismiss the complaintas to her.e